Citation Nr: 1438173	
Decision Date: 08/27/14    Archive Date: 09/03/14

DOCKET NO.  09-12 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION

The Veteran served on active duty from May 1975 to May 1986.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an April 2008 rating decision, by the Cleveland, Ohio, Regional Office (RO), which denied the Veteran's attempt to reopen his claim of entitlement to service connection for a left knee disorder.  

On May 26, 2011, the Veteran appeared and offered testimony at a hearing before the undersigned Veterans Law Judge, sitting at the RO.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence for which he has provided written waiver of RO review under 38 C.F.R. § 20.1304 (2013).  

By an October 2011 decision, the Board determined that new and material evidence had been submitted to reopen the claim of service connection for a left knee disorder and remanded it to the RO for further evidentiary development.  A review of the record reflects substantial compliance with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in November 2012.  

In the October 2011 action, the Board also remanded the Veteran's claim for service connection for a foot disorder, claimed as cellulitis and a fungal infection.  In August 2012, while the case was in remand status, the AMC granted service connection and assigned a noncompensable rating for tinea pedis (claimed as cellulitis of the feet).  The Board finds that this grant of service connection constitutes a full award of the benefits sought on appeal with respect to that issue.  See Grantham v. Brown, 114 F. 3d 156, 1158 (Fed. Cir. 1997).  The record on appeal contains no indication that the Veteran has appealed the downstream elements of effective date or initial rating for this disability; thus, this matter is no longer in appellate status.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file (Virtual VA).  A review of the Virtual VA does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

Chronic left knee disability did not have its clinical onset in service and is not otherwise related to active duty; left knee arthritis was not exhibited within the first post service year.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by service, and arthritis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2007, December 2007, and March 2008 from the RO to the Veteran which were issued prior to the RO decision in April 2008.  Additional letters were issued in October 2011 and January 2012.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  Accordingly, the requirements the Court set out in Pelegrini have been satisfied.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence. It also appears that all obtainable evidence identified by the Veteran relative to the claim decided herein has been obtained and associated with the claims file, and he has not identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this claim.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination was conducted by medical professionals who reviewed the medical records, solicited history from the Veteran, and provided information necessary to decide the issue addressed in this decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence under the duty-to-assist requirements.  Therefore, no useful purpose would be served in remanding these matters for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

The Veteran served on active duty from May 1975 to May 1986.  The enlistment examination, conducted in February 1975, was negative for any complaints or findings of a left knee disorder.  The service treatment records (STRs) reflect that, at the time of his separation examination in April 1986, the Veteran reported a history of problems with the left knee; clinical evaluation of the lower extremities was normal.  

Post service VA treatment reports, dated from June 1986 to August 1986, reflect treatment for complaints of locking of the right knee.  During a clinical visit in June 1986, the Veteran reported problems with locking of the right knee over the past 2 years; the diagnosis was knee pain.  The Veteran was referred to an orthopedic clinic in August 1986; following an evaluation, he was diagnosed with r/o torn meniscus.  

On the occasion of an initial VA examination in September 1988, the Veteran complained of periodic locking of the right knee.  He stated that he developed right knee pain around 1984.  Following an examination of the knees, the examiner reported a diagnosis of torn meniscus, right knee, with chondromalacia patella.  

Received in July 1989 was a treatment report from the Regional Transit Authority, dated in March 1988, indicating that the Veteran reported twisting his left knee in 1984 and experiencing occasional locking of the knee.  However, no pertinent diagnosis was reported.  

Of record are treatment reports from various private providers, dated from June 1996 to February 2000, reflecting ongoing treatment for a back disorder.  These records do not reflect any complaints of or treatment for a left knee disorder.  

Received in April 2002 were treatment reports from the Cleveland Clinic Foundation, dated from November 2001 to February 2002, reflecting ongoing clinical attention and treatment for a low back disorder.  These records do not reflect any complaints of or treatment for a left knee disorder.  Subsequently received in November 2002 were two private medical statements which discussed the status of the Veteran's low back disorder.  In one particular statement, dated in September 2002, Dr. Doran Christensen reported that the Veteran gave a history of occasional "locking" of one of his knees that would indicate continued abnormality inside the joint in spite of previous surgery.  It was the doctor's opinion that the instability of the Veteran's conditions placed him and others at significant risk.  

Received in September 2003 were treatment records from Trangle and Associates, dated from January 1995 to May 2003.  These records reflect treatment primarily for an unrelated back disorder.  These records do not reflect any complaints of or treatment for a left knee disorder.  Subsequently received in July 2004 were treatment records from Dr. Marc A. Pohl, dated from August 2002 through July 2004, which reflect ongoing treatment for back pain and hypertension.  These records do not reflect any complaints of or treatment for a left knee disorder.  

Received in May 2006 were VA progress notes dated from May 2005 to June 2005.  During a clinical visit in May 2005, the Veteran complained of having left knee pain for the past two years; no known injury or trauma was noted.  He stated that the pain was chronic but becoming worse.  X-ray study of the knee revealed that osseous structures, joint spaces and soft tissue were normal.  Following an examination of the knee, the diagnosis was chronic left knee pain.  In June 2005, the Veteran was seen at an orthopedic clinic for evaluation of left knee pain.  At that time, he reported that he had had this knee pain for approximately 20 years since 1986 at which time he underwent a left knee arthroscopy and, since that time, he has had some pain in his left knee.  He stated that he currently walked without difficulty and without assistance.  Following a physical examination, the assessment was that he Veteran had early arthritis in the left knee.  

The Veteran's claim of entitlement to service connection for his left knee disorder was received in July 2007.  Submitted in support of the claim were VA progress notes dated from June 1986 to August 1986, reflecting treatment for complaints of locking of the right knee.  In June 1986, the Veteran reported problems with locking of the right knee over the past 2 years; the diagnosis was knee pain.  The Veteran was referred to an orthopedic clinic in August 1986; following an evaluation, he was diagnosed with r/o torn meniscus.  

At his personal hearing in May 2011, the Veteran indicated that he was involved in an accident in 1976, and subsequently developed problems with his left side, including the left knee.  The Veteran reported that, he was climbing up a B-52 airplane when he was struck by the door on his left side.  The Veteran testified that, at his separation examination, he reported problems with both knees but then scratched both and reported only the knee that was bothering him at that time; he stated that he was never given a physical examination.  The Veteran related that he first sought treatment in 1986; he stated that he was recently told that he needs a knee replacement.  The Veteran also claimed that he developed a left knee disorder as a result of his right knee disorder.  

Received in September 2011 were VA progress notes dated from June 2005 through September 2011, which show that the Veteran received ongoing clinical attention and treatment for complaints of left knee pain.  In September 2006, the Veteran was seen in the emergency department with complaints of left knee pain for the past 3 days.  It was noted that the Veteran had a known history of osteoarthritis in the left knee, status post arthroscopic surgery in the 1980s and 1990s.  The assessment was osteoarthritis, left knee.  In August 2007, the Veteran presented in the emergency department complaining of bilateral knee pain that started that day; he denied any trauma.  It was noted that he had not had any other joint complaints; however, he was told in the past that he has arthritis.  The impression was that the Veteran was diagnosed with arthritis.  An emergency department note, dated in September 2011, indicates that the Veteran had left knee pain consistent with osteoarthritis vs. tendinitis.  

The Veteran was afforded a VA examination in December 2011.  At that time, it was noted that a review of the claims folder revealed no documentation of a left knee in service.  It was noted that the Veteran had left knee pain, but no surgery was ever done.  Following an examination, the pertinent diagnosis was left knee strain.  The examiner opined that it is less likely than not that the Veteran's left knee disorder is related to service.  He explained that the reason for his opinion was that there was no documented knee injury in service as stated in the history portion.  

In August 2012, the Veteran's claims folder was referred to a physician for review and opinion regarding the etiology of his claimed knee disorder.  The examiner noted that his medical opinion was based upon review of the claims file, the active duty service records, the VA treatment reports, the private treatment reports, and the VA examination conducted in December 2011.  The examiner stated that it was his medical opinion that the Veteran's claimed knee condition, left or right knee disability, was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he found no evidence of active duty evaluation or treatment for injury to or complaints related to the knee, left or right.  


III.  Legal Analysis.

Service connection may be awarded for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the claim for a left knee disorder.  The Board acknowledges that the STRs show that the Veteran complained of left knee pain at discharge; however, clinical evaluation of the lower extremities was reported as normal.  The first clinical suggestion of the possible onset of a chronic left knee disorder is in May 2005, some 19 years after service separation.  (A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See generally Maxson v. Gober, 230 F.3d 1330   (Fed. Cir. 2000).)  In addition, there is no evidence that any arthritis of the left knee was manifested during the one-year presumptive period after separation from active military service.  Further, there is no radiographic evidence of arthritis during service or within the year following his discharge.  

The Veteran has claimed continuity of left knee pain after injuring his left knee during service.  The Veteran testified that he sustained an injury to the left side, including the left knee, when he was struck by the door of a B-52 airplane.  However, while the records show that the Veteran reported problems with his left knee at discharge, the associated treatment records do not reflect any findings of a left knee injury.  The Veteran did not claim left knee problems prior to 1990.  He was seen in the years after service for right knee problems, but made no complaints of left knee disability and none was noted.  It is not clear whether the Veteran was confusing which knee continued to bother him, but even if it is claimed that the left knee continued to be symptomatic, it seems likely that the Veteran would have mentioned this when receiving treatment for the right knee in the years immediately following active duty.  The claim of continuity of left knee symptoms since service is not credible.  Therefore, continuity of symptomatology has not been demonstrated, either by the clinical evidence or through the Veteran's statements.  

Moreover, the competent evidence of record has not attributed the Veteran's current left knee disorder to his period of military service.  Rather, following a VA examination in December 2011, the VA examiner opined that it is less likely than not that the Veteran's left knee disorder is related to service.  He explained that there was no documented knee injury in service as stated in the history portion.  Subsequently, in August 2012, the Veteran's claims folder was referred to a physician for review and opinion regarding the etiology of the claimed left knee disorder.  The examiner noted that his medical opinion is based upon review of the claims file, the active duty service records, the VA treatment reports, the private treatment reports, and the VA examination conducted in December 2011.  The examiner stated that it was his medical opinion that the Veteran's claimed left knee condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The examiner stated that he found no evidence of active duty evaluation or treatment for injury to or complaints related to the left knee.  

Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  The general principle that trauma may lead to arthritis is commonly known and, therefore, the Veteran's claim that his diagnosed arthritis is related to his in-service injury has some tendency to make a nexus more likely than it would be without such an assertion.  However, once the threshold of competency is met, the Board must consider how much of a tendency a piece of evidence has to support a finding of the fact in contention.  Not all competent evidence is of equal value.  In the present case, the Board finds that Veteran's opinion is outweighed by the medical opinions that conclude that current left knee pathology is unrelated to service.  The medical opinions are thorough and include a consideration of the Veteran's claim of continuous left knee pain and a review of the overall clinical record.  

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not reflect an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for a left knee disorder.  Put simply, the evidence does not establish that the Veteran had a chronic left knee disorder during active service or that a current left knee disorder is otherwise related to active service.  Service connection for a left knee disorder is denied.  


ORDER

Service connection for a left knee disorder is denied.  


____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


